Citation Nr: 1509357	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in relevant part, denied entitlement to service connection for a back disability.  The Veteran testified at a hearing before the undersigned in October 2014.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part


REMAND

During his October 2014 hearing, the Veteran testified that he received private treatment, including from a specialist in Newton, North Carolina, for his claimed back disability.  These treatment records have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014).  

He further testified that he was told during the course of private treatment that his fourth lumbar vertebra was damaged.  He has not, however, been afforded a VA examination.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following action:

1.  After obtaining necessary authorization, request the Veteran's identified private treatment records.

2.  Then, schedule the Veteran for a VA spine examination.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

After diagnosing and describing all back disabilities, to include of the fourth lumbar vertebra, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current back disability had its onset during active service or is otherwise the result of an in-service disease or injury, to include as a result of the Veteran's described parachuting injury and/or impact exercises.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

